Case 3:18-cv-12384-BRM-DEA Document 88 Filed 06/16/20 Page 1 of 1 PageID: 698




   YISROEL MEIR LEEDER,
                                                     UNITED STATES DISTRICT COURT
                  Plaintiff,                            DISTRICT OF NEW JERSEY

          V.                                            Civil Action No. 18-12384 (BRM)

   MOSHE FEINSTEIN, et al.,                                          ORDER

                  Defendants.

         THIS MATTER having come before the Court on an informal application to compel
  Defendants Moshe and Chaviva F einstein to respond to Plaintiffs discovery demands served on
  May 7, 2020 [See Plaintiffs letter to the Court dated June 11, 2020; and Defendants having
  responded to Plaintiffs application in two emails dated June 11, 2020; the Court; and good cause
  appearing for the entry of this Order:

                         16th
         IT IS on this          day of June, 2020

         ORDERED THAT:

     1. Defendants Moshe Feinstein and Chaviva Feinstein must serve responses to Plaintiffs
        discovery demands which were served on May 7, 2020, no later than July 3, 2020.

     2. The Court will conduct a telephone status conference on July 6, 2020 at 3:00 PM.
        Plaintiffs counsel must initiate the call to 609-989-2144.

     3. Defendants Moshe Feinstein and Chaviva Feinstein are advised that failure to
        appear for future conferences, or to comply with the terms of this or any Court
        Order, may result in the imposition of sanctions.

     4. Counsel for Plaintiff must serve a copy of this Order on Defendants Moshe Feinstein and
        Chaviva Feinstein by regular U.S. mail within 5 days of the filing hereof.


                                                         SI Douglas E. Arpert
                                                       DOUGLAS E. ARPERT
                                                       United States Magistrate Judge
